DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021, and 04/09/2021, were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
US Pub. No. 2014/0053150 to Barnett et al. teach a single operating system image is shared among multiple running virtualized containers such that each running container interacts with underlying shared files and resources in system storage.  Each container running on a server are provided the same image, which remains consistent among the containers.  Each image is named and versioned and each container is configured in a manner that defines which underlying image is used when the container is started.  When updates to the image are made, a new image is be generated, and the containers are be switched to the new image by changing configuration properties associated with the container and restarting the container.

US Pub. No. 2020/0301616 to Ciocari et al. teach an electronic device includes a volatile memory to store a virtual memory device.  A processor is to generate an operating system boot sequence in the virtual memory device.  The processor uses a firmware interface system driver to create a device path comprising a location in the volatile memory containing the virtual memory device.  The processor saves computer operating system files in the virtual memory device.  The processor loads the operating system boot sequence by processing the computer operating system files from the virtual memory device.
Regarding claim 1, the claim is considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claim(s).  Specifically, the prior art of record does not teach or suggest either individually or in combination a container boot manager comprises a computer-executable instructions, which, when executed by the processing units, cause the computing device to read the first container boot configuration data from the container operating system image via a container host connection that appears, from within the container, as a device; receive, from the reading of the first container boot configuration data, a specification of a composite device as a boot device, the composite device abstracting a first device as a primary layer of the composite 
Regarding claims 13 and 20, the claims are  considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claim(s).  Specifically, the prior art of record does not teach or suggest either individually or in combination the steps of receiving a specification of a composite device as a boot device, the composite device abstracting a first device as a primary layer of the composite device and a second device as a secondary layer of the composite device; reading, in response to the receipt of the specification of the composite device as the boot device, operating system configuration data from a composite file system associated with the composite device, the composite file system abstracting, as a primary layer of the composite file system, a first file system providing access to data persisted on the first device and, as a secondary layer of the composite file system, a second file system providing access to data persisted on the second device; and utilizing the read operating system configuration data to boot the operating system in the container.
Accordingly, Independent claims 1, 13, 20 and the claims which depend upon them are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115